Citation Nr: 1120389	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-15 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for a thoracic spine strain with a history of compression fracture of T4-6, currently rated as 40 percent disabling.     

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas, in which the RO increased the disability rating for the Veteran's service-connected thoracic spine disability from 10 to 40 percent disabling.  The Veteran disagreed with the evaluation and subsequently filed a timely appeal.                 

With respect to the increased rating issue, in August 2009, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.

In June 2009, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  In a letter, dated in February 2011, the Board notified the Veteran that the Veterans Law Judge who had conducted his hearing was no longer employed by the Board.  The Board indicated that, by law, the Veteran must be given the opportunity for another hearing.  In the Veteran's return response, received by the Board in March 2011, the Veteran indicated that he did not wish to appear at a new hearing and requested that his case be considered on the evidence of record.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

In this case, the Veteran reports that although he is employed as a barber, his service-connected thoracic spine disability interferes with his ability to perform his job.  He further maintains that he has missed a lot of work because of his back disability.  Thus, the issue of entitlement to TDIU is raised by the record.  In light of Rice, the aforementioned issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service- connected thoracic spine strain with a history of compression fracture of T4-6, is manifested by limitation of motion and pain, but not by ankylosis of the thoracolumbar spine; incapacitating episodes of intervertebral disc syndrome lasting six weeks in the past year necessitating bedrest prescribed by a physician; or any neurological defect warranting a separate compensable rating.   


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent for a thoracic spine strain with a history of compression fracture of T4-6, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the appellant with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 2004, June 2004, March 2006, and May 2006 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in May 2004, June 2004, March 2006, and May 2006 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the March and May 2006 letters informed him about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in May and June 2004, prior to the appealed from rating decision, along with the subsequent notice provided in March and May 2006, after the decision that is the subject of this appeal.  Despite any timing deficiency with respect to this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes below that there is a preponderance of evidence against the Veteran's claim for an increased rating for his service-connected thoracic spine disability, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.

The Board notes that the Court had previously held that, with respect to claims for an increased rating, a detailed notice, tailored to the specific aspects of each claim, must be provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed that decision, holding that what is required is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009); Dingess, 19 Vet. App. at 473. The Board finds that the May 2004, June 2004, March 2006, and May 2006 letters substantially satisfy the current notification requirements for the claim for an increased rating for the Veteran's back disability.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).     

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran did in fact receive VA examinations in June 2004, August 2006, and October 2009, which were thorough in nature and adequate for rating purposes.  The Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).     

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The Veteran's service treatment records show intermittent treatment for back injuries and pain.  X-rays taken in September 1990 were interpreted as showing an interior compression fracture at T4, T5, and T6.   

In April 1992, the Veteran underwent a VA examination.  At that time, in regard to range of motion of the Veteran's back, flexion was to 80 degrees; extension was to 32 degrees; lateral flexion was to 36 degrees; and rotation was to 24 degrees.  The diagnosis was thoracic spine sprain.            

By a September 1992 rating action, the RO granted service connection for a thoracic spine sprain.  At that time, a 10 percent disability rating under Diagnostic Code 5291, effective from October 17, 1990, was assigned for the Veteran's service-connected back disability.  

In May 2004, the Veteran requested that his service- connected thoracic spine disability be reevaluated for a higher rating.

VA Medical Center (VAMC) outpatient treatment records, dated from October 2003 to June 2004, show that in June 2004, it was noted that the Veteran had chronic left L5 radiculopathy that was confirmed by electromyography (EMG).  

In June 2004, the Veteran underwent a VA examination.  At that time, he stated that he had chronic back pain.  The Veteran indicated that his service-connected back disability interfered with his ability to perform his job as a barber.  He noted that standing and holding the tools aggravated his back and he had to take frequent breaks to sit down.  According to the Veteran, when he held his infant son, his legs felt numb.  The Veteran also reported that he had back spasms.  Upon physical examination, there were no deformities of the back.  In regard to range of motion, flexion was to 30 degrees; right lateral bending was to 30 degrees; left lateral bending was to 40 degrees; and there was no hyperextension.  There was muscle spasm palpable over the lower half of the left side of the thoracic spine.  There was also tenderness of the mid thoracic spine.  X-ray examination of the thoracic spine revealed that there was mild compression of the T4 and T5 vertebral bodies indicative of compression fractures.  The diagnosis was healed compression fracture discs at T4 and T5.      

By a September 2004 rating action, the RO increased the disability rating for the Veteran's service-connected thoracic spine strain with a history of compression fracture of T4-6, from 10 percent to 40 percent disabling under Diagnostic Code 5235, effective from May 4, 2004.           

In August 2006, the Veteran underwent a VA examination.  At that time, there was no spasm or atrophy of the spine.  The Veteran's posture and gait were normal.  There was no scoliosis, lumbar lordosis, or ankylosis.  The Veteran's muscle tone was normal.  In regard to range of motion, flexion was to 90 degrees; lateral flexion was to 30 degrees; and lateral rotation was to 30 degrees.  There was no additional loss of motion on repetitive use.  X-ray examination showed mild kyphosis of the upper thoracic spine.  There were diffuse early degenerative changes, and there was no obvious fracture or dislocation.  The diagnosis was mild kyphosis and early degenerative changes.       

In June 2009, the Veteran testified at a videoconference hearing.  He stated that he had chronic pain in his thoracic spine and that on a scale from one to 10, he rated his pain an 8.  The Veteran indicated that he was currently working as a barber, but that due to incapacitating episodes from his back pain, he missed approximately two to three days of work, per week.  According to the Veteran, he had flare-ups every day and he wore a neck brace.  He stated that his back pain radiated down his arms and legs, and into his feet.  The Veteran reported that standing aggravated his back pain.         

Pursuant to the August 2009 remand, the Veteran underwent a VA examination in October 2009.  At that time, the examiner noted that he had reviewed the claims file.  The examiner stated that according to the Veteran, although he was working as a barber, his work was very limited due to his back disability.  The Veteran indicated that he had to take frequent breaks and occasionally, he had to lie down because of the back pain.  The Veteran described intermittent weakness and a tingling sensation in the bilateral upper and lower extremities.  According to the Veteran, he missed a lot of work due to his back disability.  He stated that he used a cane and that occasionally, his back pain woke him up at night.  The Veteran denied any bowel, bladder, or erection problems and noted that he could walk around the block.  The examiner indicated that a review of the electronic medical records showed that the Veteran was last seen by his primary care physician in October 2008 when he was prescribed medication for a 30-day prescription.  The examiner stated that the prescription had not been refilled since then and that the Veteran had not had any medications for his back in at least 11 months.  According to the examiner, the Veteran had significant complaints of pain and intermittent weakness in the upper and lower extremities, but no radicular type complaints.         

The physical examination showed that straight leg raising was negative, bilaterally.  There was minimal evidence of kyphosis in the upper thoracic spine. The Veteran had tenderness to palpation all over from the base of the neck to the sacrum.  He had a normal gait and there were no obvious spasms.  Sensation was intact throughout the upper and lower extremities.  Tinel's and Phalen's tests were negative.  The Veteran had excellent paraspinal muscle bulk and tone.  In regard to range of motion of the thoracolumbar spine, flexion was to 30 degrees; extension was to 30 degrees; lateral bending was to 30 degrees, bilaterally; and rotation was to 30 degrees, bilaterally.  The Veteran complained of pain with all motion but there was no increased pain, fatigue, weakness, or incoordination with repetitive motion.  There was no guarding or obvious evidence of pain or discomfort during range of motion testing.  X-rays of the thoracic spine were reported to show mild anterior wedging at T4-5 and slightly at T6, unchanged from previous studies.  There were no acute fractures or bony lesions.  The spinal soft tissues were unremarkable and disc spaces were preserved.  In June 2004, the Veteran had a magnetic resonance imaging (MRI) taken of his thoracic spine which was interpreted as showing tiny disc protrusion/bulge at T7-8, with no evidence of stenosis or neural foraminal narrowing.  The remainder of the thoracic spine was unremarkable.  

In the October 2009 VA examination report, the examiner stated that the Veteran did not have ankylosis of the spine or unfavorable ankylosis.  The examiner also noted that there was no neurologic evidence on examination of any radiculopathy and/or neuropathy in the upper and lower extremities.  There were certainly no compression lesions that would be compatible with a radiculopathy.  The examiner indicated that there had been no treatment or evaluation for the Veteran's spine over the last year, and that there had been no flare-ups or incapacitating episodes.  The Veteran's last primary care visit was in October 2008 and he had not had any medication prescribed since that time.  According to the examiner, the Veteran's complaints were completely beyond what one would normally see with patients of that type of spinal condition.  With respect to the question of whether the Veteran would have loss of range of motion or pain on use during flare-ups, the examiner stated that anybody that had a flare-up of back pain was going to have reduced motion, but not weakened movement and more than likely no excess fatigability, and certainly no incoordination.  The pain would certainly limit his function ability during flare-ups.  However, the examiner reported that the Veteran had not had any documented flare-ups or incapacitating events due to the cervical, thoracic, or lumbar spine in the last year.          


III.  Criteria and Analysis

Disability ratings are determined by the application of VA's SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 C.F.R. Part 4 (2010), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

For claims for increased rating which do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This case does not suggest that a different schedular rating is appropriate at any time during the pendency of the appeal.

The enumerated criteria for back disabilities set forth in VA's Schedule were changed, effective September 26, 2003.  68 Fed. Reg. 51,454 (August 27, 2003).  As the Veteran's increased rating claim was filed after that date (May 2004) only the revised regulations apply to his claim.  The change revised the spine criteria to "ensure that it uses current medical terminology and unambiguous criteria, and [to ensure] that it reflects medical advances that have occurred since the last review."  In addition to renumbering the Diagnostic Codes, it also provides a new "General Rating Formula for Diseases and Injuries of the Spine," under which it is contemplated that all spine disabilities will be evaluated.  Id.  (Intervertebral disc syndrome will be rated under the general rating formula for the spine or under a formula for disc syndrome based on incapacitating episodes.)

Effective September 26, 2003, the diagnostic codes for rating diseases and injuries of the spine were re-designated as Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  Effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  68 Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).

The Board additionally comments that Note (1) accompanying the General Rating Formula for Diseases and Injuries of the Spine, calls for evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2) indicates that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (5) reflects that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine (effective from September 26, 2003).

In regard to intervertebral disc syndrome, the diagnostic code pertinent to intervertebral disc syndrome, Diagnostic Code 5293, was reclassified as Diagnostic Code 5243 and under the current criteria, Note (6) calls for evaluation of this disability either under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Note (6) (2010).  Under the latter criteria, a veteran with intervertebral disc syndrome who experiences incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months will receive a 40 percent evaluation, while a veteran who has such episodes with a total duration of at least 6 weeks during the past 12 months will garner a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  In addition, the regulation defines an "incapacitating episode" under Diagnostic Code 5243 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2010).

Traumatic or degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

In this case, the Veteran contends that his thoracic spine disability is more disabling than evaluated.  He indicates that he has chronic pain in his back which is aggravated by prolonged standing.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on the medical evidence of record, the Board must conclude that a schedular rating in excess of 40 percent is not warranted for the Veteran's service connected thoracic spine disability.  The current 40 percent rating is the maximum available under the general rating formula for the spine unless there is ankylosis, and there has been no medical evidence of unfavorable ankylosis of the lumbar spine.  In the October 2009 VA examination report, the examiner specifically stated that the Veteran did not have ankylosis of the spine or unfavorable ankylosis.  The Board recognizes that the Veteran has maintained that his range of motion is extremely limited and restricts his activities.  However, as the Veteran is already receiving the maximum rating available for limitation of motion, even if the Veteran's range of motion was more restricted than documented in the VA and private medical evidence of record, a higher rating based on this restriction is still not available under the general rating formula.

Further, where a musculoskeletal disability is currently evaluated at the highest schedular evaluation available based upon limitation of motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the Veteran has been granted the maximum rating possible based on limitation of motion, the analysis required by DeLuca, supra, would not result in a higher schedular rating.

Moreover, the medical evidence of record does not support a maximum rating of 60 percent under Diagnostic Code 5243 for intervertebral disc syndrome.  The claims file is negative for any evidence showing that the Veteran experiences incapacitating episodes having a total duration of six weeks.  In fact, in the October 2009 VA examination report, the examiner specifically stated that in the last year, the Veteran had not received any treatment for his back disability and he had not experienced any incapacitating episodes.  Thus, the medical evidence of record does not show that the Veteran has been prescribed bed rest by a physician and treated by a physician for at least six weeks due to any incapacitating episodes.  Note 1 following Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Consequently, he does not qualify for a higher than 40 percent (i.e., 60 percent) rating for incapacitating episodes under Diagnostic Code 5243.

In regard to neurological abnormalities associated with the Veteran's service-connected thoracic spine disability, the Board recognizes that the evidence of record includes numerous references to back pain that radiates to the Veteran's extremities.  In addition, VAMC outpatient treatment records reflect that in June 2004, it was noted that the Veteran had chronic left L5 radiculopathy.  However, the Board observes that the aforementioned radiculopathy was related to the Veteran's nonservice-connected lumbar spine and not to his service-connected thoracic spine disability.  The Board also notes that in the October 2009 VA examination report, the examiner specifically stated that there was no neurologic evidence on examination of any radiculopathy and/or neuropathy in the upper and lower extremities.  According to the examiner, there were no compression lesions that would be compatible with a radiculopathy.  Moreover, the Veteran denied any bowel or bladder problems.  Thus, the Board finds that there is a preponderance of  evidence against a finding of radiculopathy to the extremities due to the Veteran's service-connected thoracic spine disability, and a separate evaluation for neurological abnormalities is not appropriate.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Therefore, based on the analysis above, there is a preponderance of evidence against entitlement to a rating in excess of 40 percent for the Veteran's service-connected thoracic spine strain with a history of compression fracture of T4-6.  As the preponderance of the evidence weighs against the claim, the benefit-of-the- doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Extraschedular Rating

The Board has also considered whether the Veteran's thoracic spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, the Board notes that the Veteran's back disability has not been shown objectively to interfere markedly with employment (i.e., beyond that contemplated in the assigned rating), to warrant frequent periods of hospitalization, or to otherwise render impractical the application of the regular schedular standards. Therefore, the Board finds that the criteria for submission for consideration of an extra-schedular rating are not met.


ORDER

Entitlement to an evaluation in excess of 40 percent for a thoracic spine strain with a history of compression fracture of T4-6, is denied.    


REMAND

In Rice, supra, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As stated in the Introduction of this decision, the issue of entitlement to TDIU has been raised by the record.  

A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  In this case, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.  Specifically, the Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that pertains to claim of TDIU.  

2.  Schedule the Veteran for appropriate examination(s) to determine the impact of his service-connected disabilities on his employability.  The claims file must be provided to the examiner(s) for review.  The examiner(s) should obtain a complete occupational history from the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner(s) should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected thoracic spine strain with a history of compression fracture of T4-6, and/or service-connected residuals of a head injury, to include scar and headaches, alone or in combination, preclude him from securing and following substantially gainful employment. A complete rationale must be provided for any opinion(s) expressed.

3.  After completion of the above and any other development deemed necessary, the RO should review and adjudicate the issue of entitlement to a TDIU.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


